Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election of Group I, claims 1-2, 9-10, 16, 18, 38-41 (composition and polypeptides), in response filed 6/30/22 is acknowledged. Applicant also elects DNase of SEQ ID NO: 21. 
The Office Action further requires election of a species. Applicants elect the DNase sequence of SEQ ID NO: 21 and the specific motif of SEQ ID NO: 199. Claims have been amended to reflect this election. The basis for traverse is that there would not be a serious burden on the examiner if restriction were not required, especially for the motifs in the amended
Applicants arguments are considered but not found to be persuasive because a DNase comprising the HXXP characterizing the DUF1524 group is known and is shown below, wherein prior art [(Yoon J.H.,  et al. 2014, Cited in IDS filed 4/9/18] sequence of AC: A0A084H293 is 93.9% homologous to Applicants’ elected SEQ ID NO: 21. The prior art sequence also has the motif of HXXP or ‘SGPQL’ – SEQ ID NO: 198 (see claim 19). The sequence also comprise ASXNRSKG (SEQ ID NO: 205).  Accordingly, groups I & II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.


RESULT 1  
A0A084H293_BACID
ID   A0A084H293_BACID        Unreviewed;       207 AA.
AC   A0A084H293;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DE   RecName: Full=DUF1524 domain-containing protein {ECO:0000259|Pfam:PF07510};
GN   ORFNames=GS18_0201660 {ECO:0000313|EMBL:KEZ53705.1};
OS   Bacillus indicus.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
OX   NCBI_TaxID=246786 {ECO:0000313|EMBL:KEZ53705.1, ECO:0000313|Proteomes:UP000028549};
RN   [1] {ECO:0000313|EMBL:KEZ53705.1, ECO:0000313|Proteomes:UP000028549}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 16189 {ECO:0000313|EMBL:KEZ53705.1,
RC   ECO:0000313|Proteomes:UP000028549};
RX   PubMed=15774653; DOI=10.1099/ijs.0.63208-0;
RA   Yoon J.H., Lee C.H., Oh T.K.;
RT   "Bacillus cibi sp. nov., isolated from jeotgal, a traditional Korean
RT   fermented seafood.";
RL   Int. J. Syst. Evol. Microbiol. 55:733-736(2005).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
DR   RefSeq; WP_029565313.1; NZ_JNVC02000001.1.
DR   EnsemblBacteria; KEZ53705; KEZ53705; GS18_0201660.
DR   OrthoDB; 1510738at2; -.
DR   Proteomes; UP000028549; Unassembled WGS sequence.
DR   InterPro; IPR011089; DUF1524.
DR   Pfam; PF07510; DUF1524; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000028549};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..25
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           26..207
FT                   /note="DUF1524 domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5001776198"

  Query Match             93.9%;  Score 926;  DB 100;  Length 207;
  Best Local Similarity   92.8%;  
  Matches  168;  Conservative    6;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          2 PPGTPSKSAAQSQLNALTVKTEGSMSGYSRDLFPHWISQGSGCDTRQVVLKRDADSYSGN 61
              |||||||| ||:|||||||||||||:||||||||||||||||||||||||||||| ||| 
Db         27 PPGTPSKSTAQTQLNALTVKTEGSMTGYSRDLFPHWISQGSGCDTRQVVLKRDADYYSGT 86

Qy         62 CPVTSGSWYSYYDGVTFTNPSDLDIDHIVPLAEAWRSGASSWTTSKRQDFANDLSGPQLI 121
              |||||| |||||||||| :||||||||:|||||||||||||||| ||:||||||||||||
Db         87 CPVTSGKWYSYYDGVTFYDPSDLDIDHVVPLAEAWRSGASSWTTDKREDFANDLSGPQLI 146

Qy        122 AVSASTNRSKGDQDPSTWQPPRSGAACGYSKWWISTKYKWGLSLQSSEKTALQGMLNSCS 181
              ||||||||||||||||||||||:|||||||||||||||||||||||||||||| ||||||
Db        147 AVSASTNRSKGDQDPSTWQPPRAGAACGYSKWWISTKYKWGLSLQSSEKTALQSMLNSCS 206

Qy        182 Y 182
              |
Db        207 Y 207

2.	It is further noted that Applicants had elected the same sequence (SEQ ID NO: 21) and motif as in the parent.  Claim 1 recites the allowed motif ‘HXXP’ and the elected sequence. See claims of the patent 10,954,497 (USSN: 15/766,894). 
	Hence, this application is treated as a ‘continuation’ rather than a divisional, and a double patenting rejection will be made.
	Claims 1-7 of US Patent 10,954,497 are as follows:
1. A composition comprising (a) at least 0.002 ppm of a polypeptide having DNase activity, wherein the polypeptide comprises the motif HXXP and has at least 95% sequence identity to the polypeptide shown in SEQ ID NO: 21, (b) one or more polyol(s) selected from the group consisting of glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol, and (c) a surfactant, wherein the composition is formulated as a bar, a homogenous tablet, and a tablet having two or more layers, a pouch having one or more compartments, a regular or compact powder, a granule, a paste, a gel, or a liquid.
2. The composition of claim 1, wherein the polypeptide having DNase activity has at least 97% sequence identity to the polypeptide shown in SEQ ID NO: 21. 
 
3. The composition of claim 1, wherein the polypeptide having DNase activity comprises the amino acid sequence of SEQ ID NO: 21. 
 
4. The composition of claim 1, wherein the polypeptide having DNase activity consists of the amino acid sequence of SEQ ID NO: 21. 
 
5. The composition of claim 1, wherein the polypeptide having DNase activity is a variant of the polypeptide of SEQ ID NO: 21, wherein the variant has DNase activity and comprises one or more amino acid substitutions, or one or more amino acid deletions, or one or more amino acid insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 positions. 
 
6. The composition of claim 1, wherein the polypeptide having DNase activity comprises one or more of the motifs selected from the group consisting of TABLE-US-00015 (SEQ ID NO 198) [T/D/S][G/N]PQL, (SEQ ID NO 199) [G/T]Y[D/S][R/K/L], (SEQ ID NO 200) [E/D/H]H[I/V/L/F/M]X[P/A/S], (SEQ ID NO: 201) [F/L/Y/I]A[N/R]D[L/I/P/V] and (SEQ ID NO: 202) C[D/N]T[A/R]. 
 
7. The composition of claim 1, wherein the polypeptide having DNase activity comprises a GYS motif and one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 204) or ASXNRSKG (SEQ ID NO: 205). 

3.	Claims 34, 36 & 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed (partially) the restriction (election) requirement in the reply filed on 7/17/20, and only related to specific protease variant, which is rendered moot in view of the claim amendments, wherein no protease variant is recited. 
	Also withdrawn are NON-ELECTED subject matter (including non-elected sequences of DNase and MOTIFS) of Group I.
3.	Claims 1-2, 9-10, 16, 18, 38-41 and the elected motif [T/D/S][G/N]PQL, (SEQ ID NO 199) and DNase of SEQ ID NO: 21 are under consideration in this Office Action.
4.					Priority
Receipt is acknowledged of papers (claims foreign priority to PA201500617, filed 10/07/2015) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
5.					Drawings
The drawings filed on 1/25/21 are acknowledged.
6.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting errors of which applicant may become aware in the specification.
					Sequence Rules
	The instant specification, claim 1 present amino acid sequence “motif HXXP” that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but fails to comply with the requirements.  According to 37 CFR 1.821-825, every disclosed amino acid sequence of four or more residues or 10 or more nucleotides must be identified by a SEQ ID NO.  The amino acid sequences presented in the claim do not recite a SEQ ID NO:X.  In order to comply with the sequence rules Applicants must identify these sequence(s) by providing SEQ ID NO:?, and where required  provide a new version of the sequence listing and disk.
Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification.
7.		Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 & 10 recite or depend upon claims that recite uncommon abbreviations, such as GYS-Clade, and therefore lacks clarity. An uncommon or abbreviations which may be confused with other abbreviations must be spelled out at the first mention in a claim and which may be abbreviated subsequently. This also appears to be Applicants’ designated abbreviation. Correction and clarification is required.
8.			Claim Rejections - 35 USC § 112 (first paragraph)
	 				Written Description 
Claims 1-2, 9-10, 16, 18, 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1-2, 9-10, 16, 18, 38-41 are directed to the following genus claims:
 1. (Currently Amended) A composition comprising: (a) at least 0.002 ppm of a polypeptide having DNase activity, wherein the polypeptide comprises the motif HXXP, where H is histidine, P is proline and X is any amino acid, (b) one or more polyol(s),and (c) a surfactant, wherein the composition is formulated as a bar, a homogenous tablet, and a tablet having two or more layers, a pouch having one or more compartments, a regular or compact powder, a granule, a paste, a qel, or a liquid 
2. (Original) The composition of claim 1, wherein the polypeptide having DNase activity comprises one or more of the motifs selected from the motifs [T/D/S][G/N]PQL (SEQ ID NO: 198), [G/T]Y[D/S][R/K/L] (SEQ ID NO: 199), [E/D/H]H[l/V/L/F/M]X[P/A/S] (SEQ ID NO: 200), [F/L/Y/l]A[N/R]D[L/l/P/V] (SEQ ID NO: 201) and C[D/N]T[A/R] (SEQ ID NO: 202).  
  
9. (Currently Amended) The composition of claim 1, wherein the polypeptide having DNase activity belongs to the GYS clade[[,]1 and comprises one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 204) or ASXNRSKG (SEQ ID NO: 205).  
10. (Currently Amended) The composition of claim 9, wherein the polypeptide having DNase activity comprises, consists essentially of or consists of [[an]] the amino acid sequence of SEQ ID NO: 21has at least 80% sequence identity hereto.  
16. (Currently Amended) The composition of claim 1, wherein the polypeptide having DNase activity has  at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 21, or is a variant of [[a]]the polypeptide of SEQ ID NO: 21, wherein the variant has DNase activity, wherein the variant comprise one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 positions.  
18. (Currently Amended) The composition of claim 1, wherein the composition is a detergent composition.
38. (New) The composition of claim 1, wherein the polyol is selected from glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol.  
39. (New) The composition of claim 1, wherein the polypeptide having DNase activity has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 21.  
40. (New) The composition of claim 1, further comprising a second enzyme.  
41. (New) The composition of claim 40, wherein the second enzyme is a protease, amylase, or lipase.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The specification, however, only provides description of a laundry or dish wash composition (or a polypeptide) comprising at least 0.002 ppm of a polypeptide having DNase activity, wherein the polypeptide is 95% identical to SEQ ID NO: 21 which comprises the motif HXXP, where H is histidine, P is proline and X is any amino acid, wherein the composition further comprises; (a) i. one or more polyol(s), including glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol; and 95% identical to SEQ ID NO: 21 and having DNase activity, wherein the polypeptide having DNase activity comprises the motif of SEQ ID NO 199.
The specification does not contain any disclosure or description of the structure and function of all DNase sequences that are or would result in non-specific variant or modified DNase such that the resulting amino acid sequences be at least 80% identical to SEQ ID NO: 21, or a derivative derived from such a sequences by insertion, deletion or substitution, and would result in a protein which has the enzymatic activity of a DNase, which would involve altering the DNA sequence(s) encoding the desired protein(s) or DNase and have the claimed substrate specificity of the DNase. Further, the DNase polypeptide be from any source and with no limit to the extent of modification and such a polypeptide or composition (see claim 1, for example) comprising the polypeptide (DNase) remain not described. SEQ ID NO: 21 is 182 amino acid in length and claim one identifies a motif HXXP (4 amino acids in length) – with the exclusion of ‘XX’ only two random amino acids (H & P) or 1.2% (2X100/182) of the structure is described. Hence, involve enormous number of variant structure and no limit to the extent of proposed modifications, which can involve proteins other than DNase.
The Bacillus cibi derived mature deoxyribonuclease (DNase) of SEQ ID 21 is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of DNase from Bacillus and several other genera with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.  There is no art-recognized correlation between any structure of each member of the DNase and sequences having varying sequence homology. Those of ordinary skill in the art would not be able to identify without further testing what specific DNA sequences would encode a protein having the desired homology and activity, and that can be employed in any composition as claimed. 
The genus of DNase and the variants thereof or the ones isolated from any source and the polynucleotides (if produced recombinantly) that comprise these DNA molecules and encoding many different proteins may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 20% of the sequence that can be varied and still result in a protein having DNase activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
Accordingly, one of skill in the art would not accept the disclosure of SEQ ID Nos. 21 & its motifs as representative of other proteins having DNase activities; and that can be employed in any composition. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
9.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10, 16, 18, 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,954,497. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
Instant claims are described above in paragraph 8. 
Patented claims are as follows.
1. A composition comprising (a) at least 0.002 ppm of a polypeptide having DNase activity, wherein the polypeptide comprises the motif HXXP and has at least 95% sequence identity to the polypeptide shown in SEQ ID NO: 21, (b) one or more polyol(s) selected from the group consisting of glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol, and (c) a surfactant, wherein the composition is formulated as a bar, a homogenous tablet, and a tablet having two or more layers, a pouch having one or more compartments, a regular or compact powder, a granule, a paste, a gel, or a liquid. 
 
2. The composition of claim 1, wherein the polypeptide having DNase activity has at least 97% sequence identity to the polypeptide shown in SEQ ID NO: 21. 
 
3. The composition of claim 1, wherein the polypeptide having DNase activity comprises the amino acid sequence of SEQ ID NO: 21. 
 
4. The composition of claim 1, wherein the polypeptide having DNase activity consists of the amino acid sequence of SEQ ID NO: 21. 
 
5. The composition of claim 1, wherein the polypeptide having DNase activity is a variant of the polypeptide of SEQ ID NO: 21, wherein the variant has DNase activity and comprises one or more amino acid substitutions, or one or more amino acid deletions, or one or more amino acid insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 positions. 
 
6. The composition of claim 1, wherein the polypeptide having DNase activity comprises one or more of the motifs selected from the group consisting of TABLE-US-00015 (SEQ ID NO 198) [T/D/S][G/N]PQL, (SEQ ID NO 199) [G/T]Y[D/S][R/K/L], (SEQ ID NO 200) [E/D/H]H[I/V/L/F/M]X[P/A/S], (SEQ ID NO: 201) [F/L/Y/I]A[N/R]D[L/I/P/V] and (SEQ ID NO: 202) C[D/N]T[A/R]. 
 
7. The composition of claim 1, wherein the polypeptide having DNase activity comprises a GYS motif and one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 204) or ASXNRSKG (SEQ ID NO: 205). 
 
8. The composition of claim 1, further comprising a second enzyme. 
 
9. The composition of claim 8, wherein the second enzyme is a protease. 
 
10. The composition of claim 8, wherein the second enzyme is an amylase. 
 
11. The composition of claim 8, wherein the second enzyme is a lipase. 
 
12. The composition of claim 1, wherein the surfactant is an anionic or a nonionic surfactant. 
 
13. The composition of claim 1, further comprising a polymer. 
 
14. The composition of claim 1, wherein the composition is in the form of a granule comprising a core and a coating that has one or more layer(s) surrounding the core. 
 
15. The composition of claim 1, wherein the composition is in the form of a liquid. 

			 
10.	Information disclosure statements filed 1/25/21, 1/25/21, 4/5/22 & 5/24/22 are acknowledged. Signed copies of the IDS’s are provided with this Office Action.
11.	No claim is allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571) 272 0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940